Citation Nr: 1131694	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-39 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving Department of Veterans Affairs (VA) death benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and Her Mother


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran had active service from December 1970 to December 1973; he died in May 2008.  The appellant seeks benefits as his surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 determination by the VA Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently returned to the RO in Baltimore, Maryland.  The appellant testified before the undersigned Acting Veterans Law Judge at a June 2011 hearing; a transcript of these proceedings has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

At the June 2011 Board hearing, the appellant submitted police reports, private treatment records and a lay statement from her son.

Pursuant to 38 C.F.R. § 20.1304(c) (2010), any additional pertinent evidence received by the Board that has not already been considered by the agency of original jurisdiction (AOJ) must be referred to the AOJ for initial review unless there has been a waiver of such referral by the claimant.

In this case, while the appellant was not represented at the June 2001 hearing, she expressed her clear intent that she did not want to waive AOJ review of this additional evidence.  Therefore, the case must be remanded to the AOJ to consider the new evidence and conduct any further development deemed appropriate.

Accordingly, the case is REMANDED for the following action:

Following completion of any indicated development, the RO or the AMC should take appropriate steps to review the evidence submitted since the September 2009 statement of the case and then readjudicate the claim in light of all of the evidence of record.  If the benefit sought on appeal remains denied following readjudication, the RO or the AMC should furnish the appellant with a supplemental statement of the case and extend to her a reasonable time for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


